Citation Nr: 1509183	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  14-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation of gastroesophageal reflux disease (GERD) with duodenal ulcer, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a noncompensable evaluation of duodenal ulcer, denied service connection for GERD, and denied service connection for an acquired psychiatric disorder.  The Veteran submitted a timely notice of disagreement with the aforementioned issues.

Thereafter, a December 2013 rating decision granted service connection for chronic adjustment disorder and assigned a 10 percent evaluation effective August 13, 2012, the date of the Veteran's claim.  A March 2014 rating decision assigned a 10 percent evaluation for GERD with duodenal ulcer effective August 13, 2012.   In his June 2014 formal appeal, the Veteran expressed his intent to appeal only the assigned 10 percent evaluation for GERD with duodenal ulcer.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014; a copy of the hearing transcript is of record.

In December 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The additional issue of service connection for sleep apnea was raised at the hearing in December 2014.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Gastroesophageal reflux disease with duodenal ulcer is not manifested by persistently recurring symptoms productive of considerable or severe impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for gastroesophageal reflux disease with duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7305-7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The record reflects that the RO provided the Veteran with the requisite notice in February 2013, prior to the initial July 2013 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in February 2013 and November 2013.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in December 2014.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.   Law and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, these diseases of the digestive system, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  They are to be assigned a single disability rating based on the predominant disability picture, with elevation to the next higher level where the severity of the overall disability picture warrants.  38 C.F.R. §§ 4.113, 4.114.  To do otherwise would amount to impermissible pyramiding, or the assignment of multiple separate ratings for the same symptoms of disability.  See 38 C.F.R. § 4.14.

Currently, the Veteran is evaluated at 10 percent disabling under DC 7346.  GERD is rated analogously to hiatal hernia because it does not have its own diagnostic code.  In this matter, another potentially applicable code includes DC 7305, which evaluates duodenal ulcers.

Under DC 7305, a 20 percent evaluation is assigned for moderate duodenal ulcer characterized by either recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or continuous moderate manifestations.  A 40 percent evaluation for a moderately severe duodenal ulcer requires a duodenal ulcer that is less than severe but that is characterized by either impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The highest evaluation of 60 percent is reserved for a severe duodenal ulcer characterized by pain being only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114 (2014).

Under DC 7346, the maximum schedular rating of 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, DCC 7346 (2014).

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Dorland's Illustrated Medical Dictionary, 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

III.  Analysis

By way of background, a July 1958 rating decision granted service connection and assigned a 10 percent disability evaluation for a duodenal ulcer.  A July 1959 upper gastrointestinal (GI) series showed that the duodenal cap was spastic but not deformed.  There was no evidence of any peptic ulcer.

In August 2012, the Veteran filed a claim for increased rating for duodenal ulcer, as well as a supplemental claim for GERD.  As a duodenal ulcer and GERD are both disabilities of the digestive system, the RO combined the Veteran's claims and recharacterized the claim as one for increased rating for GERD with duodenal ulcer  and continued the 10 percent evaluation.  38 C.F.R. §§ 4.113, 4.114.

A July 2012 private CT of the abdomen revealed sigmoid diverticulosis with evidence of mild diverticulitis.  There was no bowel obstruction.

A July 2012 VA clinic initial visit indicates that the Veteran denied heartburn while on PPI (propon-pump inhibitors).   He endorsed occasional constipation and denied black or bloody stool.  He reported that he was hospitalized in June 2012 for excruciating abdominal pain which resolved after receiving contrast material.  

In August 2012, the Veteran submitted a letter from his private physician, which stated that he had been treating the Veteran for acid reflux disease since February 2010, during which he had been responding to omeprazole affirmatively.  
 
An October 2012 GI pathology report showed focally superficial epithelial hyperplastic change and was negative for adenoma. 

A January 2013 VA clinic note indicates that the Veteran did not have heartburn or GI upset as long as he took 40 mg of omeprazole daily.

On February 2013 VA examination, the Veteran reported taking 40 mg of omeprazole daily.  He experienced lower sternal and epigastric pain about once per month or anytime he missed his omeprazole.  He denied anemia, weight loss, nausea, vomiting, hematemesis, melena, reflux regurgitation, substernal arm or shoulder pain, and sleep disturbance.  He endorsed dysphagia and pyrosis, occurring about 3 times in the past few months.  He denied any incapacitating episodes as a result of his GERD symptoms or his duodenal ulcer.  He never had any surgery for stomach or esophageal disability and has no scars.  The examiner diagnosed healed duodenal ulcer and GERD.

A March 2013 addendum to the February 2013 VA examination report notes that the Veteran's symptoms of lower sternal and epigastric pain, dysphagia, and heartburn are symptoms of GERD, and not related to his healed duodenal ulcer.

A  July 2013 VA clinic note indicates that the Veteran's GERD was well controlled with omeprazole 40 mg daily.  His bowels were moving okay.  The Veteran reported that he became symptomatic when he was without medication for 24 hours.  Examination revealed an obese abdomen which was firm and nontender.  The Veteran's weight had increased 5 pounds since his last visit.  A specimen collection revealed an iron level within the reference range.

On November 2013 VA examination, the Veteran reported no epigastric pain since he started on PPI subsequent to service.  There were no significant diagnostic test findings.  The examiner opined that the Veteran's current GERD was not incurred in or caused by service or due to the in-service duodenal ulcer, noting that the ulcer healed after treatment in July 1959.

In  March 2014 private medical report, it was indicated that ulcer pathology dated back to 1958 and that it was likely that recently diagnosed GERD probably dated back to that time also.  During his December 2014 Board hearing, the Veteran testified that he took Nexium daily for GERD.  If he missed a dose, he had unbearable pain and belched acid.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation greater than 10 percent for his service-connected GERD with duodenal ulcer.  Although the Veteran has reported occasional symptoms of pyrosis, reflux, substernal pain, and dysphagia, he has denied regurgitation.  The exhibited gastrointestinal symptoms were not persistently recurrent.  Further, examinations have revealed normal vital signs and no significant weight loss, anemia, malnourishment or other indicia of impairment of health.  The evidence suggests that when the Veteran regularly takes his medication (Nexium), his GERD symptoms are controlled.

Since the Veteran's GERD with duodenal ulcer has not resulted in regurgitation and considerable or severe impairment of health, the evidence of record does not support the criteria required for the next higher rating of 30 percent under DC 7346.

In addition, the evidence does not support an evaluation in excess of 10 percent under DC 7305.  Throughout the entire claims period, there have been no objective findings of manifestations of the Veteran's service-connected duodenal ulcer.  Rather, the evidence indicates that the Veteran's duodenal ulcer healed shortly after service.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected GERD at any point during the instant appeal, no staged ratings are appropriate.  Hart, supra.  Thus, the current 10 percent evaluation is appropriate for the entirety of the rating period.  38 C.F.R. § 4.114, DCs 7305, 7346 (2014).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In comparing the Veteran's current disability level and symptoms to the Rating Schedule, the Board finds that the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including: persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation; and substernal, arm, or shoulder pain.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun are moot.

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009). However, such circumstances are not present here, as the record reflects that the Veteran's GERD with duodenal ulcer do not impact his ability to work.  See February 2013 VA examination report.  Consequently, the Board finds there is no implicit claim for a TDIU.  Id. at 453.


ORDER

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


